Citation Nr: 1732028	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1964 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ) on the issue of entitlement to an increased rating for his service-connected posttraumatic stress disorder (PTSD).  A transcript of that hearing is associated with the record.  

During the pendency of the appeal, the Veteran filed a separate claim for TDIU due to his PTSD in February 2016.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU was determined to be before the Board and was remanded in April 2016 for appropriate notice and to allow the Veteran an opportunity to submit additional information.  The Board finds there is compliance with the remand.  The increased rating issue was decided by the Board in the April 2016 decision, so is no longer on appeal. 


FINDINGS OF FACT

1.  Prior to February 10, 2016, the Veteran's service-connected disabilities did not render him unable to secure and follow substantially gainful employment.

2.  Since February 10, 2016, the Veteran's service connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to February 10, 2016, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2016).

2.  Since February 10, 2016, criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103 (c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In September 2011, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the increased rating issue previously on appeal.  He has not separately requested a hearing on the TDIU component of his claim.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran claims he is entitled to a TDIU due to his service-connected PTSD.  Specifically, in his February 2016 application for increased compensation based on unemployability, he asserts he became too disabled to work full-time due to his disability in November 2011, the date of his retirement.  Prior to this date, he worked as a co-manager at a senior living apartment complex.  He completed high school and did not have any other education or training since he became too disabled to work.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  Beginning August 12, 2008, the Veteran was service connected for PTSD (30 percent), tinnitus (10 percent), and bilateral hearing loss (noncompensable) for a combined rating of 40 percent.  His PTSD was increased to 50 percent on March 4, 2013, to bring his combined rating to 60 percent and increased again on February 10, 2016, to 70 percent, which equals a combined rating of 70 percent.  Thus, the Veteran meets the schedular TDIU criteria since February 10, 2016.  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) prior to February 10, 2016, it must still be determined whether his service-connected disabilities precluded him from engaging in substantially gainful employment on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

For the period prior to February 10, 2016, the Board notes that in order to grant TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance, it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.

The Board finds that the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone warrant referral to the Director of Compensation and Pension Service for an extra-schedular evaluation.  In summary, there is simply no persuasive, competent evidence of record to demonstrate that referral is necessary for consideration of whether the Veteran was unable to secure and maintain substantially gainful employment due to his service-connected disabilities prior to February 2016.  The Board acknowledges the Veteran's reports that he is unemployable due to his psychiatric disorder; however, there is no indication he left his previous job due to his psychiatric disorder or evidence that he could not engage in employment in his previous occupational field prior to February 10, 2016.  

Indeed, the Veteran reported during his October 2008 VA examination that he got along with others at the senior living complex, to include the building owner and manager.  He elaborated during his September 2011 Board hearing that he expressed a desire to retire, but reported that he still worked full-time as a manager at the retirement complex, despite complaints that his hands hurt and he could hardly work.  He did not have to take any days off since he lived in the building where we worked.  When he did not feel well, he would just go to his appointments.  He reported the work got done no matter his physical or mental condition, and his bosses were pleased with his work.  The Veteran's wife testified that she had to deal with customers more than the Veteran to avoid any of the Veteran's emotional outbursts.  In November 2011, the Veteran retired and commented during a psychotherapy session that the building manager position was physically and emotionally taxing and the stress caused him difficulty remembering items and tasks.  His memory improved when under less stress.  At the November 2012 VA examination, the examiner opined that the Veteran had difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances including work or a work-like setting.  

During a March 2013 private examination by psychiatrist Dr. J.V., the Veteran reported his biggest challenge in returning to a work environment was his irritability.  He reported leaving his employment as a building manager due to this issue.  However, he kept busy by performing work around his home and at his church.  

The Veteran's last employer has indicated he retired as of December 2011 and did not report any time lost during the last year of his employment due to disability.

The Board does not find the Veteran's allegation that he left his employment due to his psychiatric symptoms to be credible.  Generally, the prior employment worked for him despite his PTSD based on his prior statements.  He was able to maintain full-time employment until 2011 and cope with the stresses of work with built in accommodations based on the independent nature of the position.  He did not allege at his 2011 hearing that his psychiatric symptoms factored into his upcoming retirement, but mentioned only his physical complaints in the context of retiring.  After his retirement, the Veteran's continued assistance with persons in the community, such as church, would indicate no significant occupational impairment posed by a position that involved dealing with others.  Although he may experience increased irritability, he was clearly able to continue to interact with the public, albeit on a limited basis.  Also, the April 2015 VA examiner opined that the Veteran's PTSD symptoms appeared to have a moderate impact in his ability to work a full-time job.  

There are no allegations the Veteran's hearing loss or tinnitus interfere with his ability to work, nor any evidence suggesting such.

Therefore, the claim for entitlement to a TDIU rating for the period prior to February 10, 2016 must be denied, as there is nothing in the evidence to suggest referral for extra-schedular consideration is warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied for this time period.  

For the period since February 10, 2016, the evidence of record reveals his severe limitations of social and occupational functioning rendered him unable to secure and follow gainful occupation.  

Indeed, a February 2016 psychological report by psychologist J.S. notes the Veteran's mood and memory impaired his ability to return to full-time employment especially in situations where he had to deal with others.  Unlike before, where his emotional outbursts were somewhat controlled, the Veteran has had increased blow ups to the point where his own wife felt threatened, and his thinking and judgment were also significantly impaired.  His memory was increasingly impaired and the simple act of going to a store was made difficult with the Veteran being unable to recall directions with increased frequency.  He appeared confused and had lost the ability to manage his own benefits, or finish projects he starts.  Even in church where he was a regularly attendee, the Veteran reported being unable to sit near other parishioners, and no longer engaged in fellowship.  

It is clear from the record that while the Veteran was able to secure and follow gainful occupation prior to February 10, 2016, his psychiatric symptoms of irritability, avoidance, and cognitive/memory impairment have drastically increased.  Based on this evidence, the Board finds it difficult to conceive how the Veteran could engage in any form of substantially gainful employment let alone a position at an apartment complex where he would have to deal with the owner, manager, and residents.  

In light of the effects of the Veteran's service connected PTSD, the Board concludes that the Veteran is unable to engage in substantially gainful employment since February 10, 2016.  


ORDER

Prior to February 10, 2016, the claim of entitlement to a TDIU is denied.  

Since February 10, 2016, a total disability rating based upon individual unemployability due to service connected disabilities is granted, subject to the laws and regulations governing the payment of veterans' benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


